     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOAN CARRINGTON,

               Plaintiff,

        -versus-                          No. 19 Civ. 10301

NEW YORK CITY HUMAN RESOURCES                    ORDER
ADMINISTRATION,

               Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Joan Carrington brings this lawsuit against the New York

City Human Resources Administration (“HRA” or “Defendant”)

asserting race discrimination and retaliation claims under 42

U.S.C. §§ 1981 and 1983, the New York State Human Rights Law,

N.Y. Exec. Law §§ 290 et seq. (“NYSHRL), and the New York City

Human Rights Law, N.Y.C. Code §§ 8-107, et seq. (“NYCHRL”).

(See Complaint dated Nov. 6, 2019 (“Compl.”) [dkt. no. 1].)

Defendant moves to dismiss the Complaint under Rules 12(b)(1),

12(b)(6), and 12(b)(7) of the Federal Rules of Civil Procedure.

(See Notice of Motion dated Jan. 7, 2020 [dkt. no. 8].)         For the

reasons set forth below, Defendant’s motion is GRANTED.




                                   1
         Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 2 of 19



    I.     BACKGROUND1

         Plaintiff, who identifies as Caucasian, started working in

the role of Job Opportunity Specialist at HRA in November 2015.

(Compl. ¶ 17.)      In August 2016, nonparty Tonita Walker (“Ms.

Walker”), who Plaintiff believes to be African American, became

Plaintiff’s supervisor.        (Id. ¶¶ 20-21.)     At that time,

Plaintiff was the only white employee in her HRA group.             (Id.

¶ 22.)      Plaintiff alleges that Ms. Walker regularly berated,

disrespected, and micromanaged her, scolded her for using the

bathroom, and denied her requests for overtime while granting

other employees’ requests.         (Id. ¶¶ 24-27, 29-30.)      Ms. Walker

also allegedly told Plaintiff that her “white ass [would] be on

the street” and called her names, including “child.” (Id. ¶ 32.)

         Less than one month after Ms. Walker became Plaintiff’s

supervisor, Plaintiff met with Ms. Walker and a Deputy Director,

an “Associate Job Opportunity Specialist II,” and a union

representative.      (Id. ¶ 34.)     At that meeting, Plaintiff

allegedly complained that Ms. Walker was discriminating against

and harassing her and treating her differently because she was

1
     The following facts come from the Complaint and the
documents referenced in the Complaint. See DiFolco v. MSNBC
Cable, L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (“In considering
a motion to dismiss for failure to state a claim[,] . . . a
district court may consider the facts alleged in the complaint,
documents attached to the complaint as exhibits, and documents
incorporated by reference in the complaint.”).




                                       2
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 3 of 19



the only white employee in her work group.       (See id. ¶¶ 35-36.)

The Deputy Director did not instruct Ms. Walker to modify her

conduct and told Plaintiff to continue reporting to Ms. Walker

and to remain courteous and considerate to her.        (Id. ¶¶ 38-39.)

    Plaintiff alleges that after this meeting, Defendant

initiated a “campaign” of retaliation against her for

complaining about discrimination.      (Comp. ¶ 40.)    Three days

after the meeting, Defendant issued a memorandum directing

Plaintiff to discuss any issues she had regarding her job

directly with Ms. Walker.    (Id. ¶ 41.)    In the ensuing two to

three months, Plaintiff received six memoranda detailing issues

with her performance, including Plaintiff’s (1) failing to

conduct interviews, (2) failing to service clients, (3) staying

away from her desk for too long, (4) refusing to follow

instructions, (5) grabbing a document from her supervisor’s

hands, and (6) yelling at her supervisor.       (Id. ¶¶ 42-43.)

Plaintiff alleges that these memoranda were baseless and issued

in retaliation for her discrimination complaints.        (Id. ¶ 44.)

    On November 22, 2016, Plaintiff filed a complaint with the

New York State Division of Human Rights (“SDHR”) asserting

discrimination, hostile work environment, and retaliation

charges.   (See id. ¶¶ 9, 47; see also Declaration of Leo T.

Ernst, dated January 7, 2020 (“Ernst Decl.”) [dkt. no. 9], Ex. A

(“SDHR Compl.”).)   The SDHR ultimately dismissed Plaintiff’s


                                   3
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 4 of 19



complaint on May 19, 2017 in a written decision finding there

was insufficient evidence to support probable cause on the

claims.    (See Compl. ¶ 10; Ernst Decl. Ex. B (“SDHR Decision”).)

    Plaintiff alleges that in January 2017, after learning

about the SDHR complaint, Defendant retaliated further by filing

formal disciplinary charges against Plaintiff.        (Compl. ¶ 48.)

Plaintiff alleges that Defendant continues to discriminate and

retaliate against her “by way of, among other things: refusing

to approve Plaintiff’s overtime requests.”       (Id. ¶ 49.)

    Plaintiff filed two additional complaints with the SDHR

following her initial SDHR complaint.      (Id. ¶¶ 11-14.)     She

filed a second complaint alleging discrimination and retaliation

in February 2017; the SDHR found probable cause for Plaintiff’s

allegations and set a hearing to adjudicate the claims.           (Id.

¶ 11.)    In September 2019, before the hearing date, on request

from Plaintiff, the SDHR issued an order annulling Plaintiff’s

second SDHR complaint.    (Id. ¶ 12.)    In December 2017, Plaintiff

filed a third complaint alleging discrimination and retaliation

with the SDHR.    (Id. ¶ 13.)   The SDHR dismissed that complaint

for administrative convenience in July 2018.        (Id. ¶ 14.)

    In May 2019, Plaintiff filed a complaint against Defendant

in New York Supreme Court, New York County, alleging retaliation

in violation of the NYSHRL and the NYCHRL.       (Id. ¶ 15.)

Following motion practice, Plaintiff voluntarily dismissed that


                                   4
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 5 of 19



action without prejudice to pursue her claims in federal court.

(Id. ¶ 16.)    This lawsuit followed.    In the Complaint, Plaintiff

alleges that Defendant violated federal, state, and city law by

discriminating against her, subjecting her to a hostile work

environment, and retaliating against her for complaining of

discriminatory treatment.    (Id. ¶¶ 51-107.)

         LEGAL STANDARDS

    Rule 12(b)(1).    A claim is “properly dismissed for lack of

subject matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to

adjudicate it.”   Sasson v. Hachette Filipacchi Presse, No. 15

Civ. 00194 (VM) (SN), 2016 WL 1599492, at *2 (S.D.N.Y. Apr. 20,

2016) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000)).   “A plaintiff asserting subject matter jurisdiction

has the burden of proving by a preponderance of the evidence

that jurisdiction exists.”    Giammatteo v. Newton, 452 F. App'x

24, 27 (2d Cir. 2011) (citing Makarova, 201 F.3d at 113).

    Rule 12(b)(6).    On a Rule 12(b)(6) motion, the court must

accept all well-pleaded factual allegations in the complaint as

true and draw all reasonable inferences in the pleader’s

favor.   Mills v. Polar Molecular Corp., 12 F.3d 1170, 1174 (2d

Cir. 1993) (citation omitted).     To withstand dismissal, the

complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its


                                   5
        Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 6 of 19



face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is facially plausible when “the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”                Id.

(quoting Twombly, 550 U.S. at 556).         Put differently, the claims

must have “enough heft to show that the pleader is entitled to

relief.” Twombly, 550 U.S. at 557 (internal quotation marks

omitted).

  II.     DISCUSSION

    The Complaint is defective in several ways.            First,

Plaintiff has only sued the HRA, which is not a proper

defendant.     If Plaintiff had named the City of New York (“City”)

and/or someone else as a defendant, the Court would nevertheless

dismiss much of the Complaint as barred by the statute of

limitations and the election of remedies doctrine and for

failing to state a claim.

          a. Improper Party

    The HRA first argues that, as an agency of the City, it is

not amenable to suit and that the Complaint must therefore be

dismissed.     (Defendant’s Memorandum of Law in Support of its

Motion to Dismiss the Complaint, dated Jan. 7, 2020 (“Def. Br.”)




                                      6
        Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 7 of 19



[dkt. no. 10], at 6.)2      Indeed, it is well established that

lawsuits challenging the conduct of City agencies must be

brought against the City itself.          See N.Y. City Charter ch. 17

§ 396 (2020) (“All actions and proceedings for the recovery of

penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of an agency,

except where otherwise provided by law.”); see also, e.g.,

Paige-El, 735 Fed. App’x at 755 (holding that City agency was

not subject to suit).       Although Plaintiff cites prior actions

naming the HRA as a defendant, she identifies no case in which a

court held that an agency like the HRA is legally subject to

suit.    (See Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion to Dismiss, dated Feb. 4, 2020 (“Opp.”) [dkt.

no. 16], at 5-6.)      Because Plaintiff sued the HRA, an improper

party, as the lone defendant, the Complaint must be dismissed.




2
     Although the HRA couches this as a Rule 12(b)(7) argument,
the argument actually appears to fall under the rubric of Rule
12(b)(6). See, e.g., Paige-El v. Herbert, 735 Fed. App’x 753,
755 (2d Cir. 2018) (analyzing similar argument under Rule
12(b)(6)); Suarez v. N.Y. City Dep’t of Human Res. Admin., No.
09 Civ. 8417 (WHP), 2011 WL 1405041, at *2-3 (S.D.N.Y. Mar. 24,
2011) (same).




                                      7
      Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 8 of 19



       b. Statute of Limitations on Federal Claims

     Plaintiff’s § 1983 claims are in large part untimely.3

“[T]he limitations period for a § 1983 claim is borrowed from

state law, which, in the case of New York, confers only a three-

year period.”   Duplan, 888 F.3d at 619.       Because Plaintiff

initiated this action on November 6, 2019, the statute of

limitations bars all claims arising from activity predating

November 6, 2016.

     Plaintiff’s argument that the “continuing violation”

doctrine saves her untimely allegations is meritless.          Under

that doctrine, if the plaintiff “experienced a continuous

practice and policy of discrimination, the commencement of the

statute of limitations period may be delayed until the last

discriminatory act in furtherance of it.”        Fitzgerald v.

Henderson, 251 F.3d 345, 359 (2d Cir. 2001) (citation, quotation

marks, and ellipses omitted); see also Cornwell v. Robinson, 23

F.3d 694, 703-04 (2d Cir. 1994) (“While discrete incidents of

discrimination that are not related to discriminatory policies

or mechanisms may not amount to a continuing violation, a

continuing violation may be found where there is proof of

3
     Plaintiff also asserts claims under § 1981, but those claims
can only proceed against a state actor through § 1983. See Duplan
v. City of New York, 888 F.3d 612, 620-21 (2d Cir. 2018) (“Because
§ 1983 already provides a remedy against state actors, there is no
reason to infer from the rights-conferring language of § 1981(c)
that it creates an additional, and duplicative, remedy.”).



                                    8
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 9 of 19



specific ongoing discriminatory policies or practices, or where

specific and related instances of discrimination are permitted

by the employer or continue unremedied for so long as to amount

to a discriminatory policy or practice.” (citation omitted)).

Here, Plaintiff alleges only discrete incidents of

discrimination and does not identify any policy or practice that

would render her pre-November 6, 2016 allegations timely.

Accordingly, the statute of limitations defeats all claims based

on conduct preceding that date.

    Assessing the timeliness of Plaintiff’s hostile work

environment claim involves a similar analysis.         “A claim of

hostile work environment is timely so long as one act

contributing to the claim occurred within the statutory period;

if it did, the entire time period of the hostile environment may

be considered by a court for purposes of determining liability.”

Patterson v. Cnty. Of Oneida, 375 F.3d 206, 220 (2d Cir. 2004)

(citation and internal quotation marks omitted).         To render

otherwise time-barred hostile work environment allegations

timely, however, the alleged acts that fall within the

limitations period must be “in furtherance of the alleged

practice of racial harassment.”        Id.   Here, the only timely acts

are letters to the file and the disciplinary charges.         (See

Compl. ¶ 43, 48.)   Plaintiff has not plausibly alleged that

those acts reflect an expansion of any alleged practice of


                                   9
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 10 of 19



racial harassment from before November 6, 2016.         The

disciplinary charges and letters to file therefore do not pull

the untimely hostile work environment allegations within the

statute of limitations.

       c. Election of Remedies

     Plaintiff’s non-federal claims are largely barred by the

election of remedies doctrine.      Under the NYSHRL and NYCHRL, a

person who files a complaint in an administrative forum may not

sue on the same claim in federal court.       See N.Y. Exec. L.

§ 297(9); N.Y.C. Admin Code § 8-502(a); see also, e.g., York v.

Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 126 (2d Cir.

2002) (“SHRL and CHRL claims, once brought before the NYSDHR,

may not be brought again as a plenary action in another

court.”)(citation omitted); Higgins v. NYP Holdings, Inc., 836

F. Supp. 2d 182, 188 (S.D.N.Y. 2011) (“The election of remedies

bar also precludes consideration of any claim -- whether brought

under the SHRL or the CHRL -- arising out of the same incident on

which [a plaintiff’s] SDHR complaint was based.”); Ulysse v.

FreshDirect, LLC, No. 14 Civ. 3556 (PKC), 2015 WL 5692938, at *4

(E.D.N.Y. Sept. 28, 2015) (election of remedies bars federal

suits arising from “the same operative events” underlying the

earlier administrative complaint).      When the election of

remedies bar applies, it divests the court of subject matter

jurisdiction.   See Marecheau v. Equal Employment Practices


                                   10
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 11 of 19



Comm’n, No. 13 Civ. 2440 (VEC), 2014 WL 5026142, at *4 (S.D.N.Y.

Sept. 30, 2014) (“[A] complaint that has previously been

dismissed by the NYSDHR . . . must be dismissed for lack of

subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1).”).

    Before filing this federal action, Plaintiff filed an

administrative complaint with the SDHR concerning much of the

same discriminatory and retaliatory conduct and hostile work

environment allegations at issue here.        (See Compl. ¶ 9.)     Among

other things, Plaintiff claimed in both cases that her

supervisor, Ms. Walker, restricted her access to the bathroom,

told her that she “will be on the street,” called her a “child,”

was demeaning and harassing, denied requests for overtime, and

retaliated against her for complaining of racial discrimination.

(Compare Compl. ¶¶ 25-28, 29-30, 32, 34-44, 49, with SDHR Compl.

at pp. 1, 5, and SDHR Decision.)        The SDHR investigated

Plaintiff’s allegations and issued a determination of “no

probable cause,” concluding that there was insufficient evidence

supporting Plaintiff’s claims of discrimination, hostile work

environment, and retaliation. (See Ernst. Decl. Ex. A.)           Because

the SDHR complaint arises from many of the same events at issue

in this case, the election of remedies doctrine bars this Court

from adjudicating the overlapping allegations.




                                   11
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 12 of 19



     The Complaint alleges a few incidents that postdate

Plaintiff’s first SDHR filing.      In particular, Plaintiff alleges

that Defendant discriminatorily denied her requests for overtime

and brought disciplinary charges against her in retaliation for

her SDHR complaint.    (Compl. ¶¶ 47-49.)     Because the overtime

denials are just more of same conduct alleged in the SDHR

action, which also addressed overtime-related issues, those

allegations are barred by election of remedies.         See, e.g.,

Benjamin v. N.Y. City Dep’t of Health, 57 A.D.3d 403, 404 (N.Y.

App. Div. 1st Dep’t 2008) (“[T]he instant claims are based on

the same continuing allegedly discriminatory underlying conduct

asserted in the Commission proceedings, and thus the statutory

election of remedies applies.”).        The alleged disciplinary

charges, on the other hand, do not reflect another iteration of

conduct previously raised in the SDHR complaint.         Rather, they

mark a fresh instance of alleged retaliation in response to

Plaintiff’s SDHR complaint.     Accordingly, Plaintiff’s election

of remedies bars all of her state and city law claims except the

retaliation claims involving disciplinary charges imposed after

Plaintiff’s first SDHR complaint.4


4
     Plaintiff filed two more SDHR complaints after her first
complaint. Because the SDHR annulled the election of remedies
on her second complaint and dismissed her third complaint for
administrative convenience, those later complaints do not
trigger the election of remedies bar. See, e.g., Khalil v. City
                                          Continued on next page . . .


                                   12
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 13 of 19



       d. Municipal Liability

    With respect to her § 1983 claim, Plaintiff has failed to

establish municipal liability against the City.         To state a

claim against a municipality, the plaintiff must plausibly

allege that the “challenged acts were performed pursuant to a

municipal policy or custom.”     Patterson v. Cty. Of Oneida, 375

F.3d 206, 226 (2d Cir. 2004).     Plaintiff’s Complaint contains a

single paragraph reciting the elements of municipal liability

without giving any supporting facts.       (See Compl. ¶ 50 (alleging

that Defendant had a “custom or practice of discriminating

and/or electively treating individuals; these practices were so

persistent and widespread that they constituted the constructive

acquiescence of policymakers; and the individual policymakers

directly participated in and/or tacitly condoned the

discrimination and retaliation to which Plaintiff was

subjected”).)   That falls well short of satisfying Twombly’s

plausibility standard.    See, e.g., Santiago v. City of New York,

No. 09 Civ. 0856 (BMC), 2009 WL 2734667, at *3 (E.D.N.Y. Aug.

25, 2009) (“[A] conclusory, boilerplate assertion of a municipal



. . . Continued from previous page.
of N.Y., No. 17 Civ. 1729 (JFB) (SIL), 2018 WL 4658803, at *4
(E.D.N.Y. June 11, 2018) (“the election of remedies bar does not
apply when NYCCHR dismisses a complaint for administrative
convenience or when the election is annulled”); see also N.Y.
Exec. L. § 297(9); N.Y.C. Admin Code § 8-502(b).



                                   13
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 14 of 19



policy or custom [is] insufficient to survive a motion to

dismiss.” (citing Smith v. City of New York, 290 F. Supp. 2d

317, 322 (E.D.N.Y. 2003)).     Had Plaintiff named the City as a

defendant, the municipal liability claim would thus fail.

       e. Discrimination Claims Under § 19835

    For a § 1983 claim to withstand dismissal, the Plaintiff

must allege, among other things, that he or she suffered an

adverse employment action.     See Littlejohn v. City of New York,

795 F.3d 297, 307 (2d Cir. 2015).       An adverse employment action

is “a materially adverse change in the terms and conditions of

employment,” including, among other things, “termination of

employment, a demotion evidenced by a decrease in wage or

salary, a less distinguished title, a material loss of benefits,

significantly diminished material responsibilities, or other

indices unique to a particular situation.”        Galabya v. New York

City Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000) (citation

and internal quotation marks omitted).

    Plaintiff alleges three categories of actions falling

inside the limitations period: (1) two letters to the file

issued in November 2016; (2) unspecified disciplinary charges

from January 2017; and (3) Ms. Walker’s refusal to approve



5
     As discussed above, Plaintiff’s state and city law
discrimination claims are barred by election of remedies.



                                   14
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 15 of 19



unspecified overtime requests.      (See Compl. ¶¶ 43, 48-49.)         None

of these allegations support liability.

    Letters to the file and disciplinary charges only

constitute adverse employment actions if they result in material

negative consequences, which Plaintiff has not alleged here.

See, e.g., Sotomayor v. City of New York, 862 F. Supp. 2d 226,

255 (E.D.N.Y. 2012) (“Like other negative performance

evaluations, letters to file do not rise to the level of an

adverse employment action where, as here, they do not trigger

other adverse consequences, such as loss of pay.”), aff’d, 713

F.3d 163 (2d Cir. 2013); Salerno v. Town of Bedford, No. 05 Civ.

7293 (SCR), 2008 WL 5101185, at *2 (S.D.N.Y. Dec. 3, 2008)

(“[T]he mere filing of disciplinary charges against an employee,

without more, does not constitute an adverse employment action.”

(citation omitted)).    And although denying overtime can be an

adverse employment action, Plaintiff alleges no details at all

regarding the instances for which she seeks relief.         (See Compl.

¶¶ 48-49.)   “Her conclusory allegation that she was denied

overtime, without more, is insufficient to substantiate an

adverse employment action.”     Henry v. N.Y.C. Health & Hosp.

Corp., 18 F. Supp. 3d 396, 406 (S.D.N.Y. 2014).         Because

Plaintiff has, at a minimum, failed to allege adverse employment

actions, her § 1983 discrimination claims must be dismissed.




                                   15
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 16 of 19



       f. Hostile Work Environment Claims Under § 1983,
          the NYSHRL, and the NYCHRL

    Plaintiff’s hostile work environment claims also fail.

“‘It is axiomatic’ that a hostile work environment claim is only

actionable ‘when it occurs because of an employee’s [race], or

other protected characteristic.’”       Mohan v. City of N.Y., No. 17

Civ. 3820 (KPF), 2018 WL 3711821, at *14 (S.D.N.Y. Aug. 3, 2018)

(addressing § 1983 claims) (quoting LeLaurencio v. Brooklyn

Children’s Ctr., 111 F. Supp. 3d 239, 248 (2d Cir. 2001)); see

also Forrester v. Corizon Health, Inc., 278 F. Supp. 3d 618, 626

(E.D.N.Y. 2017) (under the NYCHRL standard, “a plaintiff must

show that she was treated less well ‘because of’ a protected

status.”)   Here, the only conduct surviving the statute of

limitations (for the federal law claims) and election of

remedies (for the state and city law claims) is the overtime

denials, disciplinary charges, and letters to file.         Plaintiff

has not plausibly alleged, as she must, facts suggesting that

racial animus drove any of those acts.       Accordingly, the hostile

work environment claims are dismissed.

       g. Retaliation Claims Under § 1983, the NYSHRL,
          and the NYCHRL

    To state a retaliation claim under § 1983, the NYSHRL and

the NYCHRL, plaintiffs must allege, among other things, that

they engaged in a protected activity and suffered an adverse

employment action that was causally connected to the protected



                                   16
       Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 17 of 19



activity.     See Isbell v. City of New York, 316 F. Supp. 3d 571,

592-93 (S.D.N.Y. 2018).      Plaintiff alleges that in January 2017,

Defendant brought disciplinary charges against her in

retaliation for her November 2016 SDHR complaint.           (See Compl.

¶¶ 48-49; Opp. at 19.)

       Defendant argues that Plaintiff’s retaliation claim fails

because she has not plausibly alleged a causal link between the

SDHR complaint and the disciplinary charges.          (See Def. Br. at

14-15.)     Defendant’s theory is that there can be no inference of

causation because Plaintiff received six disciplinary memoranda

in the months before she filed her SDHR complaint, and the post-

complaint disciplinary charges reflect just another instance of

Defendant responding to Plaintiff’s poor job performance.            (See

id.)    Although this is somewhat of a close call, the Court

concludes that, had Plaintiff named a proper party, Defendant’s

argument would not warrant dismissal at this stage in the case.

       The Court of Appeals has observed that “[w]here timing is

the only basis for a claim of retaliation, and gradual adverse

job actions began well before the plaintiff had ever engaged in

any protected activity, an inference of retaliation does not

arise.”     Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87,

95 (2d Cir. 2001); see also Wright v. N.Y.C. Off-Track Betting

Corp., No. 05 Civ. 9790 (WHP), 2008 WL 762196, at *5 (S.D.N.Y.

Mar. 24, 2008) (“If an employer’s conduct before and after an


                                     17
     Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 18 of 19



employee complaint is consistent, the post-complaint conduct is

not retaliatory.” (citing Slattery, 248 F.3d at 94-95)).

“Courts look to the severity of the adverse actions taken before

the protected activity and how long before the protected

activity the adverse actions occurred to determine if they sever

the causal link created by temporal proximity.”         Hernandez v.

N.Y. City Dep’t of Sanitation, No. 18 Civ. 1808 (LGS), 2018 WL

5447540, at *4 (S.D.N.Y. Oct. 29, 2018) (citing Slattery, 248

F.3d at 94-95).

    Drawing all reasonable inferences in Plaintiff’s favor, as

the Court must, the principle from Slattery does not apply here.

Although Plaintiff does not explain the differences between

disciplinary memoranda and formal disciplinary charges, it would

seem that charges are the more severe sanction.         Because

Defendant imposed harsher sanctions after Plaintiff’s SDHR

complaint than it had before, the Court cannot conclude as a

matter of law that Plaintiff’s prior disciplinary track record

cuts the causal cord on her retaliation claims.         See, e.g.,

Allen v. J.P. Morgan Chase & Co., No. 06 Civ. 8712 (JGK), 2009

WL 857555, at *8, *12 (S.D.N.Y. Mar. 31, 2009) (finding that

negative reviews and warnings before plaintiff’s protected

activity were not significant enough to break an inference of

causation between the protected activity and plaintiff’s later

demotion).   Accordingly, if Plaintiff were to sue an appropriate


                                   18
       Case 1:19-cv-10301-LAP Document 19 Filed 05/12/20 Page 19 of 19



defendant, her retaliation claims would not founder on the

causation element.6

    III. CONCLUSION

      To the extent they are not addressed above, the Court has

considered the parties’ remaining arguments and finds them

meritless.    For the foregoing reasons, Defendant’s motion to

dismiss is GRANTED.      Plaintiff may amend her Complaint by no

later than June 3, 2020, to name a proper party and to cure the

pleading defects in the federal claims arising from conduct

post-dating November 6, 2016 and the state and city law claims

arising from the disciplinary charges.         The remaining claims are

barred by the statute of limitations or election of remedies

doctrine and are dismissed with prejudice.           The Clerk of the

Court shall close the open motion [dkt. no. 8].

SO ORDERED.

Dated:   May 12, 2020
         New York, New York
                                   _____________________________
                                   LORETTA A. PRSEKA
                                   SENIOR U.S. DISTRICT JUDGE

6
     Plaintiff also alleges that the HRA retaliated against her
by denying her overtime requests. (Compl. ¶ 49.) As discussed
above, Plaintiff’s election of remedies bars her NYSHRL and
NYCHRL claims based on the overtime denials. (See supra
§ III.c.) To the extent that the overtime allegations are not
time-barred with respect to Plaintiff’s federal claims, they
fail plausibly to plead causation under Slattery, as Plaintiff
acknowledges that Defendant uniformly denied her overtime
requests both before and after she filed her SDHR complaint.
The retaliation claims based on overtime denials thus fail.



                                     19
